                                         Case 4:19-cv-00054-YGR Document 120 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JAMES FABIAN,
                                   7                                                        Case No. 19-cv-00054-YGR (SK)
                                                         Plaintiff,
                                   8
                                                    v.                                      NOTICE OF REFERRAL FOR
                                   9                                                        DISCOVERY
                                         COLIN LEMAHIEU, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          This case has been referred to Magistrate Judge Sallie Kim for discovery. The parties must

                                  14   comply with the Standing Order for Magistrate Judge Kim, which is available on the Court’s

                                  15   website at http://www.cand.uscourts.gov/sk.

                                  16          The Court will consider the joint discovery letter brief submitted as Docket 117 as

                                  17   currently briefed. The motion to compel submitted as Docket 114 will be heard on June 22, 2020,

                                  18   at 9:30 am, with the briefing schedule set by the Local Rules.

                                  19          For future discovery disputes the parties are advised that the Court will only address

                                  20   discovery disputes that are presented by a joint letter brief in compliance with the Court’s

                                  21   Standing Order after the parties have meet and conferred.

                                  22          Please contact the Courtroom Deputy Clerk Melinda Lock at (415) 522-4158 with any

                                  23   questions.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 29, 2020

                                  26                                                    _________________________________
                                                                                        SALLIE KIM
                                  27                                                    United States Magistrate Judge
                                  28
